                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:98-CR-00298-GCM
 UNITED STATES,

                Plaintiff,

    v.                                                          ORDER

 CORON RASHAD MCCAIN,

                Defendant.


         THIS MATTER comes before the Court upon Defendant Coron Rashad McCain’s Motion

to Suppress Evidence and Statements and Request for Hearing [ECF Doc. 180], which was filed

on November 28, 2020. The United States filed its Response [ECF Doc. 183] on December 7,

2020. Defendant McCain did not file a Reply. Having reviewed Defendant McCain’s Motion and

being fully apprised of the premises, the Court concludes that, for the reasons stated herein, the

Motion should be DENIED.

         I.    DISCUSSION

         Defendant McCain was previously sentenced to 300 months imprisonment followed by

three years supervised release after he was convicted for conspiring to possess with intent to

distribute cocaine, cocaine base, and marijuana, in violation of 21 U.S.C. § 846. He began

supervised release on September 10, 2019. On October 8, 2020, the United States Probation Office

filed a petition regarding five violations of Defendant McCain’s supervised release conditions.

Those relevant to this Motion were (i) possessing cocaine with the intent to sell or distribute

(Violation 3); (ii) possessing marijuana (Violation 4); and (iii) possessing drug paraphernalia in




          Case 3:98-cr-00298-GCM Document 184 Filed 12/28/20 Page 1 of 2
the form of a digital scale with a white powdery substance (Violation 5). ECF Doc. 17 at 1–2.

Defendant claims that evidence relating to these violations should be suppressed.

       First, Defendant argues that the search of his person and his car violated the Fourth

Amendment and the exclusionary rule should apply to any evidence obtained from these searches.

Second, Defendant argues that certain incriminating statements he made were made when he had

not been informed of his Miranda rights and should be excluded pursuant to the Fifth Amendment.

The Fourth Circuit has concluded the exclusionary rule under the Fourth Amendment does not

apply to hearings on revocations of federal supervised release. United States v. Armstrong, 187

F.3d 392, 392–95 (4th Cir. 1999) (relying on the United States Supreme Court’s decision in Pa.

Bd. of Prob. & Parole v. Scott); see also Pa. Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 363–

64 (1998) (noting the United States Supreme Court has “repeatedly declined to extend the

exclusionary rule to proceedings other than criminal trials” and refusing to extend the rule to parole

revocation proceedings). Similarly, the Fourth Circuit has concluded a district court may, in a

supervised release violation proceeding, consider incriminating statements made prior to a

defendant receiving Miranda warnings because such a proceeding is not a criminal trial. United

States v. Riley, 920 F.3d 200, 207–08 (4th Cir. 2019). Therefore, the evidence at issue in this

Motion need not be suppressed and Defendant McCain’s Motion should be DENIED.

       II.     ORDER

       IT IS HEREBY ORDERED that Defendant Coron Rashad McCain’s Motion to Suppress

Evidence and Statements and Request for Hearing [ECF Doc. 180] is DENIED.

       SO ORDERED.                            Signed: December 24, 2020




         Case 3:98-cr-00298-GCM Document 184 Filed 12/28/20 Page 2 of 2
